Citation Nr: 1432229	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Detroit, Michigan currently has original jurisdiction over the Veteran's claims.


FINDINGS OF FACT

1.  Right ear hearing loss disability was noted at the time of his entrance into service. 

2. Pre-existing right ear hearing loss disability did not increase in severity during the Veteran's period of active service.  

3.  A left ear hearing loss disability was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure.

4.  Tinnitus was not manifest during service and is not otherwise related to service or events therein.


CONCLUSIONS OF LAW

1. The Veteran's pre-existing right ear hearing loss was not aggravated by service and an organic disease of the nervous system may not be presumed to have been aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2013).

2. The Veteran's left ear hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination report, the Veteran's lay statements, private medical records, a private medical opinion from P.K., Au.D., and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in July 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Analysis

The Veteran contends that he has a hearing loss disability and tinnitus as a result of injuries he sustained while on active duty.  Specifically, the Veteran has reported that he experienced in-service acoustic trauma from artillery.  

The Board notes the Veteran does not contend that he experienced acoustic trauma under combat.  Instead, the Veteran stated he experienced acoustic trauma from artillery during training.  See July 2009 VA examination.  The Veteran's DD 214 does not show deployment to a combat zone or awards related to combat.  As a result, the combat provision is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Right Ear

Initially, the Board notes when converted from ASA to ISO-ANSI units, a pre-induction examination from September 1965 demonstrated a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (40 decibels at 4000 Hz).  Additionally, the Veteran was afforded a VA examination in July 2009 wherein the examiner stated that the Veteran entered service with pre-existing high frequency hearing loss in the right ear.  

Based on the September 1965 audiometry results, the Board finds that the Veteran's pre-existing right ear hearing loss was noted upon entrance to active duty service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Id.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A § 1153; 38 C.F.R. § 3.306(a).  

In this case, there is evidence that the Veteran's pre-existing right ear hearing loss did not increase in severity during service.  Specifically, while a pre-existing right ear hearing loss disability was noted on entrance to active duty service, a February 1966 examination report showed normal right ear hearing when the Veteran was commissioned as an officer.  Further, a November 1968 examination showed audiometry results of normal right ear hearing at separation from active duty service.  

In support of his claim, the Veteran submitted a private medical opinion from P.K., Au.D. dated September 2009.  In this opinion, P.K. indicates that the Veteran's hearing loss was incurred in service.  This opinion does not address the fact that the Veteran entered service with pre-existing hearing loss for the right ear.  As a result, the Board finds that the opinion from P.K. is premised on an inaccurate factual basis and entitled to no probative value.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993), Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The Board finds no credible evidence of record suggesting an increase in the severity of the Veteran's pre-existing right ear hearing loss during service.  To the extent the Veteran contends incurrence of right ear hearing loss in service, or aggravation of pre-existing high frequency hearing loss for the right ear; the Veteran's contentions are contradicted by in-service examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Board finds the audiometry results showing normal right ear hearing during service and on separation from service are entitled to greater probative value as to whether the Veteran's pre-existing right ear hearing loss worsened during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306 (b).  

The Board notes that although the Veteran's right ear hearing loss pre-existed service, presumptive service connection may be available. See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested during or after service).  The Board has already found that the Veteran's right ear hearing loss did not worsen during service.  The evidence also does not demonstrate that the Veteran's right ear hearing loss worsened to a compensable degree within the first year following separation from service.  38 C.F.R. § 3.307.  A lay person cannot assess whether a hearing loss disability is compensable because that requires application of audiometric scores to a ratings table.  38 C.F.R. §§ 4.85, 4.86 (2013).  Resolving that question would require audiometric testing results which do not exist.  Therefore, the presumptive provisions for hearing loss are not applicable in this case. 38 C.F.R. §§ 3.307, 3.309.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  The Veteran's claim for service connection for right ear hearing loss must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Left Ear

As noted above, the Veteran reported he experienced in-service acoustic trauma from artillery and his DD-214 shows service as a field artillery officer.  The Board finds the Veterans' statements consistent with the circumstances of his service.  An in-service exposure has therefore been demonstrated.  The Veteran is competent to report noise exposure and that he noticed a decrease in acuity.

The first post-service evidence of any left ear hearing loss comes from a March 2009 private examination.  The examination demonstrated a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.

The record reflects that the Veteran has been diagnosed with a hearing loss disability as defined by 38 C.F.R. § 3.385.  However, hearing loss (an organic disease of the nervous system) was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a).  

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed left ear hearing loss and his in-service disease or injury. 

The Veteran was afforded a VA examination in July 2009.  Upon review of the record and a clinical examination, the July 2009 VA examiner opined that the Veteran's left ear sensori-neural hearing loss was less likely than not due to active duty service because the November 1968 separation examination showed normal left ear hearing.  In support of her opinion, the examiner cited the Landmark Studies from the Institute of Medicine's Military Noise Exposure Studies (2005) finding that hearing loss is neither late onset nor cumulative.  Further, the examiner noted the Veteran's left ear hearing loss may also be may be related to heredity as the Veteran did report some positive familial history of hearing loss.  
In contrast, the Veteran submitted a private medical opinion from P.K., Au.D. dated September 2009.  This opinion notes the Veteran reported no familial history of hearing loss, and a noise exposure history of power tool use along with the Veteran's active duty service.  The opinion notes the Veteran reported an onset of hearing loss and tinnitus in the mid 1980's.  The private treating audiologist opined "[I]t is more than likely that his military experience contributed to his hearing loss and tinnitus along with age and noise history."  However, the private medical opinion from P.K. does not contain any reasons for her conclusion, and additionally, the opinion notes other contributing factors to the Veteran's hearing loss, such as age and post-service noise exposure.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board finds the July 2009 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and she supported her opinion with rationale.  In contrast, the private medical opinion from P.K. does not contain any rationale for her opinion.  For these reasons, the Board finds the July 2009 VA examination opinion is entitled to greater probative weight than the opinion of P.K.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

There is no dispute that Veteran is competent to report when he first noticed difficulty hearing difficulty because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Here, the Veteran appears to contend that his left ear hearing loss had an onset during active duty service.  Indeed, the Board acknowledges the Veteran reported complaints of hearing loss in a November 1968 self-report of medical history.  However, the Veteran's February 1966 in-service examination and the November 1968 separation examination showed normal left ear hearing as defined by Hensley.  

The Veteran's service treatment records are negative for any complaints or findings relative to left ear hearing loss and his separation examination showed normal hearing.  Accordingly, to the extent the Veteran contends incurrence of left ear hearing loss in service, the Veteran's contentions are contradicted by an in-service examination and his separation examination.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Veteran's assertions are not credible.

To the extent that the Veteran contends his hearing loss is due to or related to service, the Board notes that he has provided no rationale for this opinion and it is therefore entitled to less probative value than the July 2009 VA opinion.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for left ear hearing loss must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Tinnitus

As noted above, the Veteran contends his exposure to acoustic trauma during service caused his bilateral tinnitus.  Since the Veteran's DD-214 shows service as a field artillery officer, the Board finds the Veterans' statements consistent with the circumstances of his service.  Accordingly, an in-service injury has therefore been demonstrated.

A private medical opinion from P.K., Au.D. dated September 2009 shows a diagnosis of tinnitus.  Additionally, the Board acknowledges that the Veteran is competent to report tinnitus.   See Charles v. Principi, 16 Vet. App. 370 (2002).  

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed tinnitus and his in-service disease or injury. 

The Veteran was afforded a VA examination in July 2009.  Upon review of the record and a clinical examination, the July 2009 VA examiner opined that the Veteran's tinnitus was less likely than not due to active duty service because the November 1968 separation examination showed normal hearing.  This is significant because the examiner noted that tinnitus usually occurs with associated hearing loss, and seldom does tinnitus manifest temporarily.  In short, the examiner explained that because hearing loss did not exist on separation from active duty service, the Veteran's current tinnitus is not related to his active duty service.  

In support of his claim, the Veteran submitted a September 2009 private medical opinion from P.K., Au.D.  This opinion notes the Veteran reported a noise exposure history of power tool use along with his active duty service.  The opinion notes the Veteran reported an onset of tinnitus in the mid 1980's.  The private treating audiologist opined "it is more than likely that his military experience contributed to his ... tinnitus along with age and noise history."  The private medical opinion from P.K. does not contain reasons for her conclusion, and additionally, the opinion notes other contributing factors to the Veteran's tinnitus, such as age and post-service noise exposure.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, supra.  The Board finds the July 2009 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and supported her opinion that tinnitus by citing to evidence of record and medical principles.  In contrast, the private medical opinion from P.K. does not contain any rationale for her opinion.  

For these reasons, the July 2009 VA examination opinion is afforded to greater probative weight than the opinion of the P.K.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Veteran contends that his tinnitus began during active duty service or is otherwise related to acoustic trauma during his duties as an artillery officer.  The Veteran noted on his VA Form 21-526, Application for Compensation that he experienced an onset of tinnitus in October 1965.  The Board notes that the Veteran is competent to report when he first experienced tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

To the extent the Veteran contends that he has had tinnitus since service, the record reflects that he has provided inconsistent statements as to the date he began experiencing tinnitus.  As noted, the Veteran reported onset of tinnitus in October 1965.  In VA and private treatment records, however, the Veteran reported an onset of tinnitus in the 1980s.  

The Veteran's statements that his tinnitus began many years after his separation from service are more probative than his statements to VA which indicate that this disability was noticed during his separation from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

While the Board has considered the Veteran's argument that his post-service noise exposure could not have caused his current tinnitus, he has provided no rationale in support of his claim.  For these reasons, the July 2009 VA examination opinion is entitled to greater probative weight than the opinion of the Veteran.  See Nieves-Rodriguez, supra.  

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for tinnitus must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


